Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 1 of 10 PagelD# 446

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LEANDRO ALBERTO QUIROGA,

Petitioner,
v. Civil Action No. 3:20CV536
HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION
Leandro Alberto Quiroga, a Virginia prisoner proceeding pro se, brings this petition
pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 8) challenging his convictions in the
Circuit Court for the County of Chesterfield (“Circuit Court”). Respondent moves to dismiss on
the ground that the one-year statute of limitations governing federal habeas petitions bars the
§ 2254 Petition. Quiroga has responded (“Response,” ECF No. 23) and filed a Motion to Amend
Petitioner’s “Reply” to the Respondent’s Motion to Dismiss. (ECF No. 25.) The Motion to Amend
(ECF No. 25) will be GRANTED to the extent that the arguments therein supplement the
Response.'! For the reasons set forth below, the Motion to Dismiss (ECF No. 16) will be
GRANTED.?
I, PROCEDURAL HISTORY
A jury convicted Quiroga of three counts of possession with the intent to distribute
marijuana, third or subsequent offense, and one count of conspiracy to distribute marijuana. (See

ECF No. 18-1, at 1.) The jury fixed Quiroga’s sentence at twenty years (five years on each count),

 

' The Court will not consider any reference to, or argument from, his original
unstandardized petition in either the Response or the Motion to Amend. See infra n.4.

2 The Court corrects the capitalization, spelling, and punctuation in the quotations from
Quiroga’s submissions. The Court employs the pagination assigned by the CM/ECF docketing
system for citations to the parties’ submissions
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 2 of 10 PagelD# 447

and after reviewing the presentence report, the Circuit Court imposed a twenty-year sentence. (/d.
at 2.) The Court entered judgment on April 19, 2016. (/d.) Quiroga did not appeal.

On May 1, 2017, Quiroga, by counsel, filed a petition for a writ of habeas corpus in the
Circuit Court. (See ECF No. 18-2, at 2.) On September 1, 2017, the Circuit Court dismissed
several claims and ordered an evidentiary hearing on one claim. (See id. at 12.)> On May 1, 2018,
the Circuit Court dismissed the remaining claim and denied the habeas petition (ECF No. 18-3, at
1), and a Final Order was entered on June 14, 2018. (ECF No. 18-4, at 2.) Quiroga appealed. On
July 10, 2019, the Supreme Court of Virginia denied the appeal. (ECF No. 18-5, at 1.)

On July 8, 2020, Quiroga filed the instant § 2254 Petition.’ In his § 2254 Petition, Quiroga
asserts the following claims for relief:

Claim One: Counsel rendered ineffective assistance by “failing to adequately and

candidly explain that convictions on the charges would result in at least at a

minimum twenty years in prison and that sentence would be ‘active’ time
to serve with no other choice by the jury or judge but to impose such a

 

3 The Circuit Court granted an evidentiary hearing on the claim that counsel rendered
ineffective assistance by failing to explain to Quiroga that if he decided to go to trial instead of
accept an alleged plea offer, “convictions of the charges would result in at least (20) years in prison
and that sentence would be active to serve with no other choice by the jury or the judge but to
impose such sentence.” (ECF No. 18-2, at 2.)

4 Quiroga indicates that he placed his original handwritten § 2254 petition in the prison
mailroom on this date (ECF No. 1, at 114), and the Court deems this the filed date. See Houston
v. Lack, 487 U.S. 266, 276 (1988). The Court later required Quiroga to file his § 2254 petition on
the standardized form and the Court has explained more than once to Quiroga that

[t]he Court’s consideration of Petitioner’s grounds for habeas relief shall be limited

to the ground and supporting facts concisely set forth on this standardized form and

on any attached pages. Petitioner may not incorporate other documents by

reference. The § 2254 form will replace the previously filed habeas petition in its

entirety.

(See ECF Nos. 4, 7, 10.) The Court has also denied Quiroga’s request to consider his original
handwritten § 2254 petition as a memorandum in support of his § 2254 Petition (ECF No. 10, at
2), and as a legal brief opposing the Motion to Dismiss. (ECF No. 24, at 1-2.) The Court
explained, “Petitioner is warned that the Court WILL NOT CONSIDER any argument or reference
to the original unstandardized § 2254 petition.” (See id. at 2.) The Court repeats again that it will
only consider those claims raised in the standardized § 2254 Petition and will not consider any
argument or reference to the original unstandardized § 2254 petition.

2
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 3 of 10 PagelD# 448

sentence.” If Quiroga had known this, he would have taken an alleged plea
offer with a six-year-sentence. (ECF No. 8-2, at 1-3.)

Claim Two: Counsel rendered ineffective assistance “for failing to mention and advise
the Petitioner of immigration consequences, essentially a mandatory
deportation clause and, in turn, failing to negotiate a similar plea offer with
a non-deportation clause.” (See ECF No. 9, at 1.)

II. ANALYSIS
A. Statute of Limitations
Respondent contends that the federal statute of limitations bars Quiroga’s claims. Section
101 of the Antiterrorism and Effective Death Penalty Act (“AEDPA”) amended 28 U.S.C. § 2244
to establish a one-year period of limitation for the filing of a petition for a writ of habeas corpus
by a person in custody pursuant to the judgment of a state court. Specifically, 28 U.S.C. § 2244(d)
now reads:

1. A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State
court. The limitation period shall run from the latest of—

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or
laws of the United States is removed, if the applicant was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise
of due diligence.

2. The time during which a properly filed application for State post-conviction
or other collateral review with respect to the pertinent judgment or claim is
pending shall not be counted toward any period of limitation under this
subsection.

28 U.S.C. § 2244(d).
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 4 of 10 PagelD# 449

B. Commencement and Running of the Statute of Limitations

Quiroga’s conviction became final on Thursday May 19, 2016, the last day to note an
appeal. See Va. Sup. Ct. R. 5A:6 (West 2021); Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002)
(“[T]he one-year limitation period begins running when direct review of the state conviction is
completed or when the time for seeking direct review has expired ... .” (citing 28 U.S.C.
§ 2244(d)(1)(A))).

C. Statutory Tolling

Quiroga filed his state petition for writ of habeas corpus on May 1, 2017. At that point,
346 days of the limitation period had run. The limitation period was tolled while that petition was
pending. See 28 U.S.C. 2244(d)(2). The statute of limitations began to run again when the
Supreme Court of Virginia denied his appeal on July 10, 2019. Quiroga had only 19 days
remaining of the limitation period, and the limitation period expired on July 29, 2019. Quiroga
failed to file his § 2254 Petition until July 8, 2020, nearly a year beyond the expiration of the
limitation period. Accordingly, the § 2254 Petition is untimely unless Quiroga demonstrates
entitlement to a belated commencement of the limitation period under 28 U.S.C. § 2244(d)(1)(B)}-
(D) or an equitable exception, the action is barred by the statute of limitations.

With respect to Claim Two, Quiroga, appears to suggest an entitlement to a belated
commencement of the limitations period under § 2244(d)(1)(C) and (D). Moreover, Quiroga
contends that the Court should equitably toll the limitation period for both of his claims. The Court
has sorted through Quiroga’s lengthy submissions for any conceivable timeliness argument and
finds that his arguments and the facts he presents in support are internally inconsistent, making

them even less viable.
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 5 of 10 PagelD# 450

D. Factual Predicate of Claim Two

Under 28 U.S.C. § 2244(d)(1)(D), a petitioner may be entitled to a belated commencement
of the limitation period to “the date on which the factual predicate of the claim or claims presented
could have been discovered through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D)
“[A] factual predicate consists only of the ‘vital facts’ underlying the claim.” Rivas v. Fischer,
687 F.3d 514, 535 (2d Cir. 2012) (quoting McAleese v. Brennan, 483 F.3d 206, 214 (3d Cir. 2007)).
Vital facts are “those without which the claim would necessarily be dismissed;” that is, facts
without which “it plainly appears from the petition and any attached exhibits that the petitioner is
not entitled to relief.” Jd.

Whether a petitioner has exercised due diligence is a fact-specific inquiry unique to each
case. See Wims v. United States, 225 F.3d 186, 190-91 (2d Cir. 2000). A petitioner bears the
burden to prove that he or she exercised due diligence. DiCenzi v. Rose, 452 F.3d 465, 471 (6th
Cir. 2006). Due diligence “at least require[s] that a prisoner make reasonable efforts to discover
the facts supporting his claims.” Anjulo-Lopez v. United States, 541 F.3d 814, 818 (8th Cir. 2008)
(citing Aron v. United States, 291 F.3d 708, 712 (11th Cir. 2002)). “The ‘due diligence’ clock
starts ticking when a person knows or through diligence could discover the vital facts, regardless
of when their legal significance is actually discovered.” Ford v. Gonzalez, 683 F.3d 1230, 1235
(9th Cir. 2012). Therefore, “[c]onclusions drawn from preexisting facts, even if the conclusions
are themselves new, are not factual predicates for a claim.” Rivas, 687 F.3d at 535.

In Claim Two, Quiroga contends that counsel rendered ineffective assistance “for failing
to mention and advise the Petitioner of immigration consequences, essentially a mandatory
deportation clause and, in turn, failing to negotiate a similar plea offer with a non-deportation
clause.” (ECF No. 9, at 1.) Quiroga contends that he “received an ‘Offender Detainer Notification’

on May 22, 2018 while incarcerated at Chesterfield Count Jail. That was when Petitioner learned

5
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 6 of 10 PagelD# 451

that he would be deported back to Columbia.” (/d. at 2.) However, despite his contentions, the
initiation of deportation proceedings is not the factual predicate to Claim Two. Quiroga knew that
he was not a citizen of the United States and could therefore be deported when he committed the
crimes. As soon as he was found guilty by the jury, Quiroga was subject to mandatory deportation,
and thus, any factual predicate for his ineffective assistance of counsel claim existed at that time.
See Cineas v. Strange, 2:13cv572—WHA, 2015 WL 3736030, at *5 (M.D. Ala. June 15, 2015)
(explaining that the “fact” that petitioner was not counseled about his conviction carrying
deportation was available at time of guilty plea). The formal initiation of deportation proceedings,
at most, caused Quiroga to learn of the legal consequences of his conviction. See Gayle v.
Bermudez, 1:15-cv—7108(FB), 2018 WL 3998957, at *3 (E.D.N.Y. Aug. 21, 2018). But “[u]nder
§ 2244(d)(1)(D), the limitation period begins to run when the petitioner knows, or through due
diligence could have discovered, the factual predicate for a potential claim, not when he recognizes
[its] legal significance.” McKinney v. Ray, No. 3:07CV266, 2008 WL 652111, at *2 (E.D. Va.
Mar. 11, 2008) (citing Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir. 2004); Owens v. Boyd, 235
F.3d 356, 359 (7th Cir. 2000)). Thus, the factual predicate of Quiroga’s claim was discoverable,
through any measure of diligence, at the time of his conviction. Therefore, § 2244(d)(1)(D) fails
to make his § 2254 Petition timely.

E. Newly Recognized Right in Claim Two

Under the section of the standardized § 2254 Petition purportedly addressing exhaustion,
Quiroga indicates that Claim Two only became available to him when the United States Supreme
Court decided Lee v. United States, 137 S. Ct. 1958, 1964 (2017), on June 23, 2017, and the

limitations period should run from the date that the Sixth Circuit, in Rodriguez-Penton v. United
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 7 of 10 PagelD# 452

States, 905 F.3d 481 (2018), purportedly recognized the right as retroactive on October 2, 2018.°
(ECF No. 23, at 10, 12.) Quiroga apparently believes that he is entitled to a belated
commencement under § 2244(d)(1)(C), which provides that the one-year limitation period may
commence on “the date on which the constitutional right asserted was initially recognized by the
Supreme Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review.” § 2244(d)(1)(C). However, Lee is not a
newly recognized right under § 2244(d)(1)(C) and this forecloses Quiroga’s argument for a belated
commencement.® See Stewart v. United States, Nos. 3:18-CV—-101, 3:13-CR—-50-1, 2019 WL
$077308, at *3 (N.D. W. Va. Nov. 19, 2019), 8 & R adopted by, Nos. 3:13-CR-50-1, 3:18-CV—
101, 2020 WL 1164833 (N.D. W. Va. Mar. 11, 2020); Collins v. United States, No. 17-cv—3151,
2018 WL 283237, at *2 (C.D. Ill. Jan. 3, 2018).’

F. Equitable Tolling

Petitions pursuant to 28 U.S.C. § 2254 are subject to equitable tolling. See Holland v.

Florida, 560 U.S. 631, 645-46 (2010). The Supreme Court has “made clear that a ‘petitioner’ is

 

> Despite Quiroga’s characterization of the case, Rodriquez-Penton did not recognize Lee
as anew rule. See 905 F.3d at 489-90 (explaining that “the constitutional right at issue in this case
is not some newly minted right to plea bargaining; it is the long-recognized right to effective
assistance of counsel”).

® Quiroga’s argument is also misguided because the Supreme Court, not a circuit court,
must recognize the right as retroactive. Cf Tyler v. Cain, 533 U.S. 656, 663-64 (2001).

7 In the alternative, although untimely, Claim Two also clearly lacks merit. Quiroga faults
counsel for failing to make him aware of his mandatory deportation and for failing to negotiate a
plea agreement that contained an agreement not to deport him. Quiroga was convicted after a jury
trial, not after entry of a plea. Thus, Quiroga fails to demonstrate how counsel’s alleged failure to
make him aware of mandatory deportation had any bearing on Quiroga’s decision whether to plead
guilty or proceed to trial. Quiroga clearly was subject to mandatory deportation whether he was
found guilty after a jury trial or after a guilty plea. Moreover, counsel could not have negotiated
any term regarding deportation without a guilty plea and a subsequent plea agreement. Therefore,
the Court fails to discern how counsel was deficient or how Quiroga was prejudiced in any way,
as he did not plead guilty, and counsel cannot be faulted for failing to obtain a plea agreement with
this provision.

7
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 8 of 10 PagelD# 453

‘entitled to equitable tolling’ only if he shows ‘(1) that he has been pursuing his rights diligently,
and (2) that some extraordinary circumstance stood in his way’ and prevented timely filing.” Jd.
at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). An inmate asserting equitable
tolling “bears a strong burden to show specific facts” that demonstrate he meets both elements of
the test. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008) (quoting Brown v. Barrow, 512
F.3d 1304, 1307 (11th Cir. 2008)). Generally, the petitioner is obliged to specify “the steps he
took to diligently pursue his federal claims.” /d. at 930 (quoting Miller v. Marr, 141 F.3d 976, 978
(10th Cir. 1998)). Quiroga raises two arguments for equitable tolling: (1) that his lack of
knowledge of the law and filing deadlines should excuse his tardy filing, and (2) that habeas
counsel failed to tell him about the filing deadlines for a federal habeas. As discussed below,
neither argument entitles Quiroga to an equitable tolling of the limitation period as the failure to
timely file the § 2254 Petition was solely due to Quiroga’s own lack of diligence.
1. Ignorance of the Law

Quiroga states as follows: “The petitioner admits he gravely misunderstood the federal
habeas statute of limitation. The petitioner who is not schooled in law thought that the one-year
limitation started once he received the dismissal order from the Supreme Court of Virginia on July
10, 2019.” (ECF No. 23, at 4.) Quiroga’s misunderstanding of the limitation period is not an
extraordinary circumstance. Nor has Quiroga demonstrated that he acted with due diligence with
respect to filing his federal petition, as discussed below. Contrary to Quiroga’s suggestion, “even
in the case of an unrepresented prisoner, ignorance of the law is not a basis for equitable tolling.”
United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (citation omitted). Accordingly, Quiroga

fails to demonstrate an entitlement to equitable tolling on this basis.
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 9 of 10 PagelD# 454

2. Counsel’s Failure to Notify Quiroga of the Deadline

Quiroga also faults his state habeas counsel for failing to notify him of the federal statute
of limitations. Quiroga argues:

The petitioner could only speculate that habeas counsel thought the petitioner

would be able to afford a lengthy engagement with habeas counsel, but sadly the

petitioner had exhausted all his saving[s] during the initial proceedings. Shortly

after the dismissal from the Circuit Court on May 1, 2018, the petitioner informed

counsel he could no longer afford his services. Before parting ways, habeas counsel

informed the petitioner that he had until July 16, 2018 to file a notice of appeal and

September 12, 2018 to file an appeal with the Supreme Court of Virginia. However,

habeas counsel did not indulge in notifying the petitioner regarding [the] federal

statute of limitation[s] or that the petitioner only had 19 days left to file a federal

petition. The petitioner complied with both the latter time limits in the state.

(ECF No. 23, at 4.) The Court fails to discern why Quiroga believes it was his former state habeas
counsel’s duty to provide him with a calculation of the federal statute of limitations when Quiroga
had not yet made it through his state appeals, and when counsel was no longer representing
Quiroga. Nevertheless, Quiroga’s former state habeas counsel’s lack of advice about the federal
statute of limitations fails to excuse Quiroga’ tardy filing. Simply put, an error of counsel is not
an extraordinary circumstance, and fails to serve as a ground for equitable tolling. See Rouse v.
Lee, 339 F.3d at 238, 248-49 (4th Cir. 2003) (explaining that “a mistake by a party’s counsel in
interpreting a statute of limitations does not present the extraordinary circumstance beyond the
party’s control where equity should step in to give the party the benefit of his erroneous
understanding” (quoting Harris v. Hutchinson, 209 F.3d 325, 331 (4th Cir. 2000))).

Moreover, Quiroga wholly fails to detail how he diligently pursued his rights during the
time after the Supreme Court of Virginia dismissed his habeas appeal on July 10, 2019 through
June 8, 2020, when he filed his § 2254 Petition. This alone forecloses Quiroga’s entitlement to
equitable tolling. Yang, 525 F.3d at 930 (citation omitted); Roberts v. Watson, 697 F. Supp. 2d
646, 653 (E.D. Va. 2010) (“Unexplained delays in filing petitions do not demonstrate diligence on

the part of petitioner in pursuing his rights” (citing Pace, 544 U.S. at 419; Spencer v. Sutton, 239
9
Case 3:20-cv-00536-JAG-EWH Document 26 Filed 06/02/21 Page 10 of 10 PagelD# 455

F.3d 626, 630 (4th Cir. 2001))). Instead, the record shows that Quiroga’s lack of diligence, rather
than his unfamiliarity with the federal limitations period, led to the delay in filing his § 2254
Petition.

In sum, Quiroga “fails to demonstrate some external impediment, rather than his own lack
of diligence, prevented him from filing a habeas petition in a timely fashion.” O'Neill v. Dir., Va.
Dep’t of Corr., No. 3:10CV157, 2011 WL 3489624, at *6 (E.D. Va. Aug. 9, 2011). Because
Quiroga fails to demonstrate entitlement to equitable tolling, the statute of limitations bars his
§ 2254 Petition.

Ill. CONCLUSION

For the foregoing reasons, Quiroga’s Motion to Amend (ECF No. 25) will be GRANTED.
Respondent’s Motion to Dismiss (ECF No. 16) will be GRANTED. Quiroga’s § 2254 Petition
will be DENIED. A certificate of appealability will be DENIED.® The action will be
DISMISSED.

An appropriate Final Order shall issue.

 

 

 

 

 

Ara eC Is/ ue }

pate 2021 John A. Gibney, Jr, / i A
Unie Jr

Richmond, Virginia nited States District Judge

 

8 An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.”” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).
Quiroga fails to meet this standard. Accordingly, a certificate of appealability will be DENIED.

10
